Title: To John Adams from Charles Lee, 28 May 1799
From: Lee, Charles
To: Adams, John



Sir
Philadelphia 28 May 1799

I had the honor to receive your letter of the 17th. but not having been present at the trial of Fries it was not in my power to give you a minute of Mr. Lewis’s reasons for the opinion that the crime of Fries was not treason, without applying to Mr. Rawle on the subject who has given me a short note of which a copy is enclosed. The reasons were thought by the court insufficient and so they seem also to me.
You have no doubt been informed that a new trial has been granted to Fries. I understand that after the conviction, it became known to the prisoners counsel, that one of the jury had on several occasions expressed that he thought Fries and all concerned with him deserved to be hanged. This Judge Iredell conceived to be enough to shew that the juror was disqualified to pass upon the prisoner. Judge Peters was of a different opinion but ultimately concurred in it rather than to allow the condemnation to rest on his own judgment. Mr. Carpenter who takes the debates of congress in short hand, has taken all the proceedings on this trial which are in the press and will speedily be published. a copy shall be transmitted for your more particular information so soon as it shall be in my power.
With perfect respect I am sir / your most obedient hble servant

Charles Lee